Citation Nr: 1509897	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-27 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and T. P. a registered nurse and Army officer 



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to August 1989, from January to March 1991, and from July 2003 to June 2004.  He also served on active duty for training in June 2007, as well as during multiple other periods of reserve service.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In January 2014, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcript is of record.


FINDINGS OF FACT

1.  An April 2009 rating decision declined to reopen the issue of entitlement to service connection for hypertension.

2.  The evidence received since the April 2009 rating decision relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran was treated for high blood pressure during his active duty service and has had continuous symptomatology since separation.  



CONCLUSIONS OF LAW

1.  The April 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.1103 (2014).

2.  New and material evidence has been received since the April 2009 rating decision to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  With resolution of reasonable doubt in the Veteran's favor, hypertension was incurred during the Veteran's active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 have been met.  Given the favorable decision below, a detailed explanation of how VA complied with the Act is unnecessary.  

Petition to Reopen

A claim to reopen the issue of entitlement to service connection for hypertension was denied in an April 2009 rating decision.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Although the Veteran filed a Notice of Disagreement in July 2009, he failed to perfect a timely appeal after the issuance of the Statement of the Case in December 2009.  Accordingly, the April 2009 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.302.  The Board must now determine whether new and material evidence has been received to reopen the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

At the time of the final April 2009 rating decision, the evidence of record did not demonstrate an in-service diagnosis of hypertension during his period of active duty or a nexus relating his current diagnosis to service.  Since his claim to reopen was presented in January 2011, the Veteran has submitted an addendum to his service treatment record, as well as testimony and evidence from a health care provider who treated him for hypertension while on active duty.

The newly received evidence is both new and material because it was not previously of record and it demonstrates a previously unestablished fact, i.e., a nexus between the Veteran's hypertension and service, which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

Having received new and material evidence, the Board reopens the claim of entitlement for service connection for hypertension.

Hypertension Factual Background 

A review of service treatment records show the Veteran served in Afghanistan from August 2003 to May 2004.  Prior to his deployment, medical examinations and reports of medical history dating back to June 1989 showed no indication of hypertension or high blood pressure.  In his May 2004 post-deployment assessment, the Veteran reported experiencing chest pain or pressure while he was deployed.  

In a December 2005 VA treatment note, the Veteran was diagnosed with hypertension.

The Veteran then served on active duty for training in June 2007, and sought treatment for dull chest pain.  A Line of Duty investigation found that care for an abnormal electrocardiogram/chest pain with hypertension, hyperlipidemia and dizziness was provided while the appellant was in the line of duty.

A December 2010 addendum to his service treatment records indicates that during his period of deployment, the Veteran was directed to monitor his diet, increase his exercise, reduce his salt intake and monitor his blood pressure.

In his September 2012 formal appeal to the Board, the Veteran argued he was prevented from obtaining a diagnosis of hypertension within a year of his separation from active service due to a delay in his initial enrollment into the VA health care system.

In a December 2012 statement, T.P., a registered nurse and Army officer who also testified at the January 2014 hearing, stated the appellant's blood pressure and weight were monitored weekly during his deployment and he was treated for hypertension with diet and exercise.

The Veteran was afforded a VA examination in December 2012.  The examiner concluded his hypertension was not related to service because there was no in-service diagnosis of hypertension.  

In a March 2013 statement, the Veteran argued he was not notified of the December 2012 VA examination, and thus was not present for the actual examination.

At his January 2014 Board hearing, the Veteran essentially repeated his prior contentions.  T.P. stated that after the Veteran's unit returned from deployment, a number of medical records were destroyed or rendered unreadable after being left outside for a period of 90 days.  She testified under oath that the Veteran's blood pressure was consistently high while he was on deployment and it was not on account of his weight.  


Hypertension Analysis

The Veteran seeks entitlement to service connection for his hypertension which he contends began during his period of active service, while he was deployed, as a result of high stress.  See February 2009 statement.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

Hypertension is a chronic disease listed under 38 C.F.R. § 3.309(a).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Notwithstanding the above, service connection may be granted for a chronic condition listed under 38 C.F.R. § 3.309 if it manifests to a degree of 10 percent or more within one year of separation from active duty.  38 C.F.R. § 3.307.

Here, although the Veteran's diagnosis of hypertension was a little over a year after his separation from active duty, the Board finds the weight of the evidence indicates his symptoms of high blood pressure were continuous since his period of active duty.  The Board notes the Veteran is credible and competent to report continuous symptoms.  The medical evidence and the statement from a treating inservice health care provider support the appellant's report of continuous symptoms due to high blood pressure since his deployment.  The appellant's inservice symptoms were confirmed by a diagnosis of hypertension post-separation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

As for the December 2012 VA examination opinion, the Board finds it to be inadequate as the examiner did not consider the Veteran's treatment and management of high blood pressure while deployed.  Although such treatment did not result in an explicit diagnosis of hypertension at the time, the Board finds that the appellant's in-service treatment evidenced symptomatology that led to the diagnosis of hypertension post-deployment.  As such, the December 2012 VA examination report is of diminished probative value particularly in light of the sworn testimony offered by T.P., a health care provider who treated the appellant during his active duty service.  

Accordingly, entitlement to service connection for hypertension is granted.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

Entitlement to service connection for hypertension is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


